DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
Claim 1 has been amended. No claims have been newly added or newly canceled.
Claims 1, 3-5, 7-24 and 26 are currently pending.
Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/11/2016.
Claims 3 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant made this election on 08/04/2016.

Claims 1, 4, 5, 8, 9, 23, 24, 26 have been examined on their merits.

.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/936407, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of ‘407 does not recite a culture medium comprising EGF, FGF-2 or ITS supplement as required by the currently amended claims.
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, 9, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (Genomic Medicine, Biomarkers and Health Sciences, 2011) in view of Hebert et al (Journal of Tissue Engineering and Regenerative medicine, 2009-newly cited), Gibco (Insulin-Transferrin-Selenium , Product Sheet, 2001-newly cited) and Ginani et al (Rev, Bras. Cir. Plast., 2012).

Amended claim 1 is drawn to an isolated stromal cell population in a culture medium wherein the stromal cell population is isolated from adipose tissue and is cultured in a medium to at least a 6th passage, wherein the medium comprises a supplement consisting of 0.1-1.0 ng/ml EGF, 1-10 ng/ml FGF-2, and 0.1-1% insulin-transferrin-selenium, wherein the stromal cell population has at least 70% cell homogeneity and expresses cell markers CD273, CD46, CD55 and CXCR4, but not CD45, and wherein CD273 expresses at an intensity over 90%, wherein the population is cryopreserved.
Regarding claim 1, Cheng teach an isolated stromal cell population in culture medium wherein the stromal cell population is isolated from adipose tissue and is cultured to at least the 6th passage (page 55 column 2, 2nd paragraph). Cheng indicate that these cells are negative for hematopoietic lineage markers such as CD45 (page 55 Table 1). The cells are taught to be purified and are therefore deemed to have at least 70% homogeneity (page 55, column 1, 2nd full paragraph).
Cheng do not include wherein their culture medium comprises a supplement that consists of 0.1-1.0 ng/ml EGF, 1-10 ng/ml FGF-2, and 0.1-1% insulin-transferrin-selenium.
Hebert teach that bFGF (FGF-2) and EGF can be used as culture supplements to optimize the proliferative capacity of cryopreserved human adipose-derived stromal cells (abstract). Human adipose-derived stromal cells preconditioned in the presence of both 1 ng/ml EGF and 1 ng/ml of bFGF experienced increased proliferation by a factor of 242% relative to controls (page 556, Results).
Gibco teach a culture supplement of Insulin-Transferrin-Selenium has been shown to include components required for optimal performance of serum-free media for use with mammalian cells and provides the benefit of permitting substantial reduction in the FBS requirement for routine maintenance of many cell types. The ITS supplement is added in a ratio of 10 mL per liter (1%) (page 1).
One of ordinary skill in the art would have been motivated to include a supplement consisting of 1 ng/ml EGF, 1 ng/ml of bFGF, and 1% ITS in the culture medium of Cheng because Hebert and Gibco suggest that these supplements provide nutrients necessary for the optimization of mammalian cells, including adipose-derived 
Cheng is silent with regard to the expression of CD273, CD46, CD55 and CXCR4, however upon modification of the Cheng method to include the claimed supplementation, the isolated cells are thus produced by the same method as the claimed cells and isolated from the same tissue source and are thus deemed to inherently include the same cell marker expression.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
However, even if the Cheng stromal cell population and the claimed stromal cell population are not one and the same and there is, in fact, no anticipation due to a difference in homogeneity, the reference stromal cell population would, nevertheless, have rendered to one of ordinary skill in the art at the time the invention was made the claimed stromal cell population an obvious modification based on the teaching in Cheng that provide motivation to isolate the desired cell type which has immunosuppressive properties (page 57 column 2, first paragraph). Since Applicant’s cells also have immunosuppressive properties, isolating the adipose-derived stem cells of Cheng that are positive for CD90 and CD105 and negative for CD34, CD45 and HLA-DR and have properties and markers consistent with immunosuppression, one of ordinary skill in the art would have had a reasonable expectation of success at arriving at the claimed cell 
Cheng does not explicitly teach wherein the isolated stromal cells are cryopreserved with a cryopreservative.
Ginani teach methods for cryopreserving adipose-derived stem cells for future clinical applications in tissue regeneration. Cryopreservation maintains stem cells in a live state for long periods of time without impairing their function (abstract). Addition of a cryopreservative is also taught (DMSO-page 360-column 2, Cryopreservation) and this is necessary for the cells to survive the cryopreservation process.
One of ordinary skill in the art would have been motivated to cryopreserve the isolated stromal cells of Cheng with a cryoprotectant supplemented medium because Ginani teach that this is beneficial for the purpose of storing the cells for future clinical applications in tissue regeneration. One of ordinary skill in the art would have had a reasonable expectation of success because both Cheng and Ginani are using adipose-derived stem cells for therapeutic use.

Regarding claim 4, Cheng teach that their isolated stromal cells do not express CD34 or CD45 (page 57, column 1, last paragraph).
Regarding claim 5, Cheng teach that their isolated stromal cells are purified and are therefore deemed to have at least 90% homogeneity (page 55, column 1, 2nd full paragraph, page 61 Conclusion).
Regarding claim 8, Cheng teach that their isolated stromal cells do not express CD34 or CD45 (page 57, column 1, last paragraph).
Regarding claim 9, Cheng teach a composition comprising the stromal cell population of claim 1 (see above).
Regarding claims 23 and 24, Cheng teach wherein the stromal cell population is cultured as long as 20 or more passages (page 55, column 2, 1st full paragraph) and this includes a 10th-12th passage and a 12th-18th passage.
Regarding claim 26, Cheng teach wherein the culture medium comprises an antibiotic (page 56 Figure 2-penicillin/streptomycin are antibiotics).
Therefore the combined teachings of Cheng et al, Hebert et al, Gibco, and Ginani et al render obvious Applicant’s invention as claimed.



Claims 1, 4, 5, 8, 9, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Reginald et al (WO 2015/189587-previously cited) in view of Hebert et al (Journal of Tissue Engineering and Regenerative medicine, 2009-newly cited), Gibco (Insulin-Transferrin-Selenium , Product Sheet, 2001-newly cited) and Ginani et al (Rev, Bras. Cir. Plast., 2012).

Regarding claims 1, 23, 24, Reginald teach an isolated cell population wherein at least 95% of the cells express CD273 and CD55 (page 15 lines 14-16) and at least 75% of the cells express CD46 (page 15 lines 27-28, page 55 claim 30) and preferably 
Reginald is silent with regard to the intensity of CD273 as measured by percentage, but since it appears that Applicant refers to percentage intensity as a percentage of the cell population (see page 9 para 42-43), Reginald’s cell populations that express CD273 in at least 95% of the cells are deemed to meet this limitation.
While Reginald do not obtain their cells from adipose tissue or culture them in the claimed number of passages, Reginald’s cells express the same cell marker profile as claimed and include the property of immunomodulation and are thus deemed to structurally the same as those claimed by Applicant baring evidence to the contrary.
Reginald do not explicitly teach wherein the isolated stromal cells are cryopreserved with a cryopreservative.
Ginani teach methods for cryopreserving stem cells for future clinical applications in tissue regeneration. Cryopreservation maintains stem cells in a live state for long periods of time without impairing their function (abstract). Addition of a cryopreservative is also taught (DMSO-page 360-column 2, Cryopreservation) and this is necessary for the cells to survive the cryopreservation process.
One of ordinary skill in the art would have been motivated to cryopreserve the isolated immunomodulatory cells of Reginald with a cryoprotectant supplemented medium because Ginani teach that this is beneficial for the purpose of storing the cells for future clinical applications in tissue regeneration. One of ordinary skill in the art would have had a reasonable expectation of success because both Reginald and Ginani are using adult stem cells for therapeutic use.

Hebert teach that bFGF (FGF-2) and EGF can be used as culture supplements to optimize the proliferative capacity of cryopreserved human adipose-derived stromal cells (abstract). Human adipose-derived stromal cells preconditioned in the presence of both 1 ng/ml EGF and 1 ng/ml of bFGF experienced increased proliferation by a factor of 242% relative to controls (page 556, Results).
Gibco teach a culture supplement of Insulin-Transferrin-Selenium has been shown to include components required for optimal performance of serum-free media for use with mammalian cells and provides the benefit of permitting substantial reduction in the FBS requirement for routine maintenance of many cell types. The ITS supplement is added in a ratio of 10 mL per liter (1%) (page 1).
One of ordinary skill in the art would have been motivated to include a supplement consisting of 1 ng/ml EGF, 1 ng/ml of bFGF, and 1% ITS in the culture medium of Reginald because Hebert and Gibco suggest that these supplements provide nutrients necessary for the optimization of mammalian cells, including adipose-derived stromal cells. One of ordinary skill in the art would have had a reasonable expectation of success because Reginald, Hebert and Gibco are all drawn to the culture of adherent mammalian cells.

Regarding claim 4, Reginald teach wherein 0.5% or fewer of their cells express CD19, CD34 and HLA-DR (page 15 line 32 to page 16 line 4). One of ordinary skill in 
Regarding claim 5, Reginald suggest wherein their cell population is substantially purified and free of other cell types (page 3 lines 26-28).
Regarding claim 8, Reginald teach wherein 0.5% or fewer of their cells express CD19, CD34 and HLA-DR (page 15 line 32 to page 16 line 4). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to select those cells that are negative for these cell markers because Reginald suggest that this is desirable for their cell population.
Regarding claim 9, Reginald teach a composition comprising the cell population of claim 1 (page 2 lines 26-27-page 3 lines 1-9).
Regarding claim 26, Reginald teach wherein the culture medium comprises an antibiotic (page 19 lines 7-9-penicillin/streptavidin (P/S) are antibiotics).
Therefore the combined teachings of Reginald et al, Hebert et al, Gibco, and Ginani et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-24 and 26 have been considered but are moot because they do not relate to the new grounds of rejection above. 




Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soldati et al., “Serum-Free Medium For Human Mesenchymal Stem Cells”, WO 2014/082814.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632